Exhibit 10.2
AMENDMENT TO THE
TIME WARNER CORPORATE GROUP STOCK INCENTIVE PLAN
     1. This Amendment to the Time Warner Corporate Group Stock Incentive Plan
(the “Plan”) shall become effective on October 1, 2008 (the “Effective Date”).
     2. The terms “Fair Market Value,” “fair market value” and “Market Value,”
as applicable, and their respective definitions, as may be set forth in the Plan
shall be amended by replacing any such terms with “Fair Market Value” and
replacing their respective definitions with the following:
“Fair Market Value” means, on a given date, (i) if there should be a public
market for the shares of Common Stock on such date, the closing sale price of
the shares of Common Stock on the New York Stock Exchange Composite Tape, or, if
the shares of Common Stock are not listed or admitted on any national securities
exchange, the average of the per share closing bid price and per share closing
asked price on such date as quoted on the National Association of Securities
Dealers Automated Quotation System (or such market in which such prices are
regularly quoted) (the “NASDAQ”), or, if no sale of shares of Common Stock shall
have been reported on the New York Stock Exchange Composite Tape or quoted on
the NASDAQ on such date, then the immediately preceding date on which sales of
the shares of Common Stock have been so reported or quoted shall be used, and
(ii) if there should not be a public market for the shares of Common Stock on
such date, the Fair Market Value shall be the value established by the Board of
Directors or authorized Board committee in good faith.
     3. This Amendment shall apply with respect to the administration of awards
under the Plan for any and all awards granted under the Plan that are
outstanding on or after the Effective Date, provided however, that this
Amendment shall not amend or affect the exercise price of any stock options
granted under the Plan prior to October 1, 2008.
Date: September 10, 2008
 
TIME WARNER INC.

      By:  
/s/ Harry L. Spencer
   
 
   
Harry L. Spencer
   
Vice President, Global Benefits & HR Operations

